Case 8:19-cv-01837-RGK-ADS Document 44-10 Filed 02/10/20 Page 1 of 3 Page ID
                                 #:1590




                      Exhibit 10
   Case 8:19-cv-01837-RGK-ADS Document 44-10 Filed 02/10/20 Page 2 of 3 Page ID
                                    #:1591August 23, 2015 at 6:42:07 PM Paciﬁc Daylight Time
                                   Sunday,

Subject:    Re: Proprietary Informa1on Agreement (PIA).for the Studies Statement of Work (SOW)
Date:       Monday, August 17, 2015 at 10:33:52 PM Paciﬁc Daylight Time
From:       Tarek Fouad
To:
CC:         Mohd AlOMannai
Salam,

In my meetings with Nasser in California he suggested twice we should invite QAF to invest in DSS and become a
shareholder. It means a lot when it is coming from the client. We are being seriously considered for a QR49 million college
project. We me the first three milestones of the consultancy project and as of today’s status update, we are on track on
meeting milestone 4. We are owed QR9.5 mil in this project and I am sure project value will increase in shaa Allah because
of the increase in the project’s scope of work. I personally believe we have a good chance of having QAF as a shareholder if
we seriously pursue it. I don’t think we should risk it all.

The decision now is up to you and Mohamed. If you both decide to move forward, I believe George knows you are the point
of contact for this project and already sent you a number of emails about it. Sorry I can’t help but we agreed I won’t be
involved when we talked in Doha.

Regards,
Tarek




From:                          @soulasystems.com>


             --
Date: Sunday, August 16, 2015 at 9:12 PM
To: Tarek <Uouad@
Cc: Mohd AlOMannai <almannaimohd@gmail.com>
Subject: Fwd: Proprietary Informa1on Agreement (PIA).for the Studies Statement of Work (SOW)



Sent from my iPhone

Begin forwarded message:


         From:                          @soulasystems.com>
                                        -   ---
         Date: ٣+‫ ص جرينتش‬٧:٠٠:٣٩ ٢٠١٥ ،‫ أغسطس‬١٧
         To: Tarek Fouad <Uouad@
         Cc: Mohd AlOMannai <almannaimohd@gmail.com>
         Subject: Re: Proprietary Informa:on Agreement (PIA).for the Studies Statement of Work (SOW)


         Salam every body as we know that our ﬁnancial situa1on is in red and we didn't add any single riyal to our
         company we should not let any opportunity to go a way and this study is our support for our company's we
         should agree in that and ﬁnalize it and at least we get 100 k US dolor instead if le^ng this money go away
         and our support as well.
         N Alkaabi

         Sent from my iPhone

         On ٢٠١٥/​٠٨/​١٧, at ‫ ص‬٦:٣٥, Tarek Fouad <Uouad@                      wrote:




                                                                                                                        Page 1 of 2
Case 8:19-cv-01837-RGK-ADS Document 44-10 Filed 02/10/20 Page 3 of 3 Page ID
                                 #:1592

       Salam Gentlemen,

       I received the email below from Raytheon’s procurement for the study. My recommenda1on is
       we tell them we will pass on this project. I will reply to George once I have received your
       agreement with my recommenda1on.

       Regards,
       Tarek
       From: George                 @raytheon.com>
       Date: Sunday, August 16, 2015 at 5:27 AM
       To: <Uouad@
       Subject: Proprietary Informa1on Agreement (PIA).for the Studies Statement of
       Work (SOW)

       Tarek,

       (See attached file: PIA_AVYARA14May2015.pdf)

       Our office it trying to contact you regarding the enclosed Proprietary Information
       Agreement (PIA), and the Studies Activity. Please provide your cell telephone number.
       Is your office number 974-4428-4428?

       Please review the PIA and provide any corrections that are needed. After the PIA is
       signed, the Study Statement of Work (SOW) will be sent to your office. (NOTE:
       Because the SOW is marked proprietary, the SOW cannot be forwarded to your office
       until the PIA is signed.)

       We look forward to working with you. Please verify that Avaya Information Systems is
       still interested in supporting the Studies. Thank you for your assistance.




          -
       Best Regards,

          George
         Supply Chain Management
         Thales-Raytheon Systems Company LLC
         1801 Hughes Drive




         -----
         Fullerton, California 92834
         (714) 446-4767
                 @raytheon.com

       This message, including any attached files, may be legally privileged and is solely for the intended
       recipient. If you received this e-mail in error, please destroy it and notify me immediately by reply
       e-mail or phone. Any unauthorized use, dissemination, disclosure, copying, or printing is strictly
       prohibited This document may contain technical data, the use of which is restricted by the U.S.
       Arms Export Control Act. This data has been provided in accordance with, and is subject to,
       International Traffic in Arms Regulations (ITAR). By accepting this data, the consignee agrees to
       honor the requirements of the ITAR.

       <PIA_AVYARA14May2015.pdf>




                                                                                                               Page 2 of 2
